                          Case 18-10512-KBO             Doc 1989         Filed 10/09/20      Page 1 of 11


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )    Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )    Case No. 18-10512 (KBO)
                                                                     )
                                               Debtors.              )    Jointly Administered
                                                                     )
                                                                     )

                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             TELEPHONIC AND VIDEO HEARING ON OCTOBER 14, 2020 AT 10:00 A.M. (ET)2


         THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
          CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
            DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
         ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY
               VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                        AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                         Topic: Zohar III, Corp. 18-10512 (KBO)
                            Time: October 14, 2020 at 10:00 a.m. Eastern Time (US and Canada)

                                                      Join ZoomGov Meeting
                                        https://debuscourts.zoomgov.com/j/1616524858

                                                     Meeting ID: 161 652 4858
                                                        Password: 665322


         ADJOURNED/RESOLVED MATTERS

             1.     Debtors’ Motion to Compel Compliance with Prior Orders Directing the Transition of
                    Loan Agency Services, Including the Turn Over of Possessory Collateral and for an
                    Accounting [(SEALED) D.I. 1748; 6/30/20; (REDACTED) D.I. 1769; 7/9/20]

                    Related Documents:


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
             All parties wishing to participate should make arrangements through CourtCall at 1-866-582-6878.

27141431.4
                       Case 18-10512-KBO          Doc 1989      Filed 10/09/20    Page 2 of 11


                  A.        Order Authorizing the Filing of the Debtors’ Motion to Compel Compliance with
                            Prior Orders Directing the Transition of Loan Agency Services, Including the
                            Turn Over of Possessory Collateral and for an Accounting Under Seal [D.I. 1804;
                            7/14/20]

                  B.        Order Authorizing the Filing of Portions of the Debtors’ Reply in Support of the
                            Debtors’ Debtors’ Motion to Compel Compliance with Prior Orders Directing the
                            Transition of Loan Agency Services, Including the Turn Over of Possessory
                            Collateral and for an Accounting [D.I. 1948; 9/17/20]

                  Response Deadline:                     To be determined

                  Reply Deadline:                        To be determined

                  Responses Received:

                  C.        Patriarch’s Limited Objection and Reservation of Rights to the Zohar Funds'
                            Motion to Compel Compliance With Prior Orders Directing the Transition of
                            Loan Agency Services, Including the Turn Over of Possessory Collateral and For
                            an Accounting [D.I. 1755; 7/7/20]

                  D.        Reply in Support of the Debtors’ Debtors’ Motion to Compel Compliance with
                            Prior Orders Directing the Transition of Loan Agency Services, Including the
                            Turn Over of Possessory Collateral and for an Accounting [(SEALED) D.I. 1886;
                            8/20/20]; (REDACTED) D.I. 1918; 9/4/20]

                  Status:          This matter is adjourned to November 12, 2020 at 10:00 a.m. (ET).

             2.   Patriarch’s Motion for Entry of an Order (A) Enforcing and Implementing the Terms of
                  the Settlement Agreement and (B) Granting Related Relief [(SEALED) D.I. 1903;
                  8/31/20; (REDACTED) D.I. 1912; 9/3/20]

                  Related Documents:

                  A.        Motion of Patriarch for Entry of an Order Authorizing Filing of Motion Under
                            Seal [D.I. 1913; 9/3/20]

                  Response Deadline:                     October 5, 2020 at 4:00 p.m. (ET) with respect to
                                                         the requested non-PPAS relief; November 5, 2020
                                                         at 4:00 p.m. (ET) with respect to the requested
                                                         PPAS relief

                  Reply Deadline:                        October 8, 2020 at 4:00 p.m. with respect to
                                                         requested non-PPAS relief; November 10, 2020 at
                                                         12:00 p.m. (ET) with respect to the requested PPAS
                                                         relief
                  Responses Received:

27141431.4

                                                            2
                       Case 18-10512-KBO           Doc 1989     Filed 10/09/20    Page 3 of 11


                  B.        Debtors’ Objection to Patriarch’s Motion for Entry of an Order (A) Enforcing and
                            Implementing the Terms of the Settlement Agreement and (B) Granting Related
                            Relief [(SEALED) D.I. 1979; 8/31/20; (REDACTED) D.I. TBD; TBD]

                  C.        Patriarch’s Reply in Support of Its Patriarch’s Motion for Entry of an Order (A)
                            Enforcing and Implementing the Terms of the Settlement Agreement and (B)
                            Granting Related Relief [(SEALED) D.I. 1982; 10/8/20; (REDACTED) D.I.
                            TBD; TBD]

                  Status:          This matter is adjourned to October 19, 2020 at 10:00 a.m. (ET) with
                                   respect to the requested non-PPAS relief and to November 12, 2020 at
                                   10:00 a.m. (ET) with respect to the requested PPAS relief.

         3.       Interim Fee Application of the Debtors’ Professionals for Period from June 1, 2020 –
                  August 31, 2020 [D.I. 1920; 9/4/20]

                  Related Documents:

                  A.        Certification of Counsel Regarding Proposed Order Approving Interim Fee
                            Application of the Debtors’ Professionals for the Period from June 1, 2020
                            through August 31, 2020 [D.I. 1955; 9/22/20]

                  B.        Order Approving Interim Fee Application of the Debtors’ Professionals for the
                            Period from June 1, 2020 through August 31, 2020 [D.I. 1956; 9/23/20]

                  Response Deadline:                     September 21, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

             4.   Debtors’ Motion for Entry of an Order, Pursuant to Bankruptcy Rules 9006 and 9027,
                  Extending the Period Within Which the Debtors May Remove Actions Pursuant to 28
                  U.S.C. § 1452 [D.I. 1934; 9/10/20]

                  Related Documents:

                  A.        Certificate of No Objection [D.I. 1962; 9/25/20]

                  B.        Order, Pursuant to Bankruptcy Rules 9006 and 9027, Extending the Period Within
                            Which the Debtors May Remove Actions Pursuant to 28 U.S.C. § 1452 [D.I.
                            1966; 9/29/20]

                  Response Deadline:                     September 24, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.
27141431.4

                                                            3
                       Case 18-10512-KBO           Doc 1989      Filed 10/09/20   Page 4 of 11



             5.   Motion of Certain Portfolio Companies of the Debtors’ to File Under Seal the Motion of
                  Certain Portfolio Companies of the Debtors for an Order Staying Litigation Against the
                  Portfolio Companies Under 11 U.S.C. § 105 and 11 U.S.C. § 362 [D.I. 1940; 9/14/20]

                  Related Documents:

                  A.        Motion of Certain Portfolio Companies of the Debtors’ for an Order Staying
                            Litigation Against the Portfolio Companies Under 11 U.S.C. § 105 and 11 U.S.C.
                            § 362 [(SEALED) D.I. 1928; 9/9/20; (REDACTED) D.I. 1939; 9/14/20]

                  B.        Notice of Motion [D.I. 1941; 9/15/20]

                  C.        Certificate of No Objection [D.I. 1976; 10/2/20]

                  D.        Order Granting Certain Portfolio Companies of the Debtors’ to File Under Seal
                            the Motion of Certain Portfolio Companies of the Debtors for an Order Staying
                            Litigation Against the Portfolio Companies Under 11 U.S.C. § 105 and 11 U.S.C.
                            § 362 [D.I. 1977; 10/5/20]

                  Response Deadline:                     September 30, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          An order has been entered by the Court. No hearing is required.

             6.   Debtors’ Applcation for an Order Authorizing the Debtors to Retain KPMG LLP to
                  Provide Tax Compliance and Tax Consulting Services [D.I. 1958; 9/23/20]

                  Related Documents:                     None

                  Response Deadline:                     October 7, 2020 at 4:00 p.m. (ET); Extended to
                                                         October 9, 2020 at 4:00 p.m. (ET) for the U.S.
                                                         Trustee

                  Responses Received:

                  A.        Informal response from the U.S. Trustee

                  Status:          This matter is adjourned to October 19, 2020 at 10:00 a.m. (ET).

         MATTERS WITH CERTIFICATION

             7.   Motion of Patriarch for Entry of an Order Authorizing Filing of Motion Under Seal [D.I.
                  1913; 9/3/20]

                  Related Documents:

27141431.4

                                                             4
                       Case 18-10512-KBO           Doc 1989      Filed 10/09/20   Page 5 of 11


                  A.        Patriarch’s Motion for Entry of an Order (A) Enforcing and Implementing the
                            Terms of the Settlement Agreement and (B) Granting Related Relief [(SEALED)
                            D.I. 1903; 8/31/20; (REDACTED) D.I. 1912; 9/3/20]

                  B.        Certificate of No Objection [D.I. 1984; 10/8/20]

                  Response Deadline:                     September 17, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          A certificate of no objection has been filed with the Court. No hearing is
                                   required

             8.   Debtors’ Motion for Entry of an Order Authorizing the Filing of Portions of the Debtors’
                  Response to PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction
                  Fee in Connection Oasis Transaction Under Seal [D.I. 1969; 9/30/20]

                  Related Documents:

                  A.        Debtors’ Response to PPMG’s Opening Brief Regarding PPMG’s Right to
                            Payment of Transaction Fee in Connection Oasis Transaction [(SEALED) D.I.
                            1916; 9/4/20; (REDACTED) D.I. 1970; 9/30/20]

                  B.        Certification of Counsel Regarding Proposed Order Authorizing the Filing of
                            Portions of the Debtors’ Response to PPMG’s Opening Brief Regarding PPMG’s
                            Right to Payment of Transaction Fee in Connection Oasis Transaction Under Seal
                            [D.I. 1983; 10/8/20]

                  Response Deadline:                     October 7, 2020 at 4:00 p.m. (ET)

                  Responses Received:                    None

                  Status:          A revised form of order has been submitted under certification of counsel.
                                   No hearing is required unless the Court has questions or concerns.

             9.   Motion of PPMG for Entry of an Order Authorizing Filing of Brief Under Seal [D.I.
                  1972; 9/30/20]

                  Related Documents:

                  A.        Debtors’ Response to PPMG’s Opening Brief Regarding PPMG’s Right to
                            Payment of Transaction Fee in Connection Oasis Transaction [(SEALED) D.I.
                            1915; 9/4/20; (REDACTED) D.I. 1971; 9/30/20]

                  B.        Certificate of No Objection [D.I. 1985; 10/8/20]

                  Response Deadline:                     October 7, 2020 at 4:00 p.m. (ET)

27141431.4

                                                             5
                    Case 18-10512-KBO           Doc 1989     Filed 10/09/20     Page 6 of 11


               Responses Received:                    None

               Status:          A certificate of no objection has been filed with the Court. No hearing is
                                required.

         MATTERS GOING FORWARD

         10.   Debtors’ Motion for an Order Determining Dispute Between the Debtors and Patriarch
               Partners Management Services, LLC Related to Pending Oasis Transaction [(SEALED)
               D.I. 911; 9/6/19; (REDACTED) D.I. 1130; 9/6/19]

               Related Documents:

               A.        Notice of Binding Portfolio Company Transaction Pursuant to Portfolio Company
                         Transaction Procedures [D.I. 868; 8/26/19]

               B.        Order Approving Consummation of Oasis Portfolio Company Transaction [D.I.
                         918; 9/9/19]

               C.        Re-Notice of Hearing [D.I. 1094; 11/26/19]

               D.        Order Authorizing Filing of Motion Under Seal [D.I. 1149; 12/19/19]

               E.        Order Authorizing Filing of Motion Under Seal [D.I. 1161; 12/20/19]

               F.        Notice of Hearing [D.I. 1688; 6/12/20]

               G.        Notice of Hearing [D.I. 1784; 7/10/20]

               H.        Debtors’ Motion for Entry of an Order Authorizing the Filing of Portions of the
                         Debtors’ Response to PPMG’s Opening Brief Regarding PPMG’s Right to
                         Payment of Transaction Fee in Connection Oasis Transaction Under Seal [D.I.
                         1969; 9/30/20]

               I.        Motion of PPMG for Entry of an Order Authorizing Filing of Brief Under Seal
                         [D.I. 1972; 9/30/20]

               Response Deadline:                     August 31, 2020 at 4:00 p.m. (ET)

               Responses Received:

               J.        PPMG’s Opening Brief Regarding PPMG’s Right to Payment of Transaction Fees
                         in Connection with the Oasis Transaction [(SEALED) D.I. 1200; 12/31/19;
                         (REDACTED) D.I. 1197; 12/31/19]

               K.        PPMG’s Opposition to the Debtors’ Motion for an Order Determining Dispute
                         Between the Debtors and PPMG Related to Pending Oasis Transaction
                         [(SEALED) D.I. 1915; 9/4/20; (REDACTED) D.I. 1971; 9/30/20]
27141431.4

                                                         6
                    Case 18-10512-KBO           Doc 1989      Filed 10/09/20      Page 7 of 11



               L.        Debtors’ Response to PPMG’s Opening Brief Regarding PPMG’s Right to
                         Payment of Transaction Fee in Connection with Oasis Transaction [(SEALED)
                         D.I. 1916; 9/4/20; (REDACTED) D.I. 1970; 9/30/20]

               Status:          This matter is tentatively scheduled for a ruling at the hearing.

         11.   Notice of Filing of Proposed Revised Cash Collateral Order [D.I. 1092; 11/25/19]

               Related Documents:

               A.        Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                         356; 7/6/18]

               B.        Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                         Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                         10/30/18]

               C.        Declaration of Michael S. Neumeister in Support of Patriarch’s Objection to the
                         Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral
                         [(SEALED) D.I. 505; 10/30/18; (REDACTED) D.I. 506; 10/30/18]

               D.        Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                         Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                         Authorizing Use of Cash Collateral [(SEALED) D.I. 537; 11/9/18; (REDACTED)
                         D.I. 541; 11/9/18]

               E.        Declaration of Michael Katzenstein in Support of the Debtors’ Reply to
                         Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                         Use of Cash Collateral [D.I. 543; 11/9/18]

               F.        Declaration of Gregory M. Petrick in Support of MBIA Insurance Corporation’s
                         Statement in Support of Debtors’ Proposed Order Authorizing the Use of Cash
                         Collateral and Reply to Patriarch’s Objection Thereto [D.I. 1134; 12/17/19]

               G.        Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I.
                         1158; 12/20/19]

               H.        Order Setting Hearing Date, Briefing Schedule, and Discovery Deadlines with
                         Respect to: (I) the Debtors' Motion for Entry of an Order, in Aid of
                         Implementation of the Settlement Agreement and the Settlement Order,
                         Establishing Certain Deadlines, Milestones and Other Parameters in Furtherance
                         of the Monetization Process for the Group A Portfolio Companies; (II) the Motion
                         of Lynn Tilton for Approval of Timeline and Guidelines Regarding Monetization
                         of the Group A Portfolio Companies; and (III) Certain Other Contested Matters
                         [D.I. 1292; 1/21/20]

               I.        Stipulated Amended Scheduling Order With Respect to: (I) the Debtors' Motion
27141431.4

                                                          7
                  Case 18-10512-KBO       Doc 1989     Filed 10/09/20    Page 8 of 11


                   for Entry of an Order, in Aid of Implementation of the Settlement Agreement and
                   the Settlement Order, Establishing Certain Deadlines, Milestones and Other
                   Parameters in Furtherance of the Monetization Process for the Group A Portfolio
                   Companies; (II) the Motion of Lynn Tilton for Approval of Timeline and
                   Guidelines Regarding Monetization of the Group A Portfolio Companies; and
                   (III) Certain Other Contested Matters [D.I. 1412; 2/14/20]

             J.    Further Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                   [D.I. 1453; 2/24/20]

             K.    Further Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                   [D.I. 1512; 3/24/20]

             L.    Third Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1649; 4/29/20]

             M.    Fourth Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1711; 6/22/20]

             N.    Notice of Filing of Further Revised Second Cash Collateral Order [D.I. 1849;
                   8/3/20]

             O.    Fifth Further Interim Order Authorizing the Debtors’ Limited Use of Cash
                   Collateral [D.I. 1895; 8/25/20]

             Response Deadline:                 December 9, 2019 at 4:00 p.m. (ET)

             Responses Received:

             P.    Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                   Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                   500; 10/30/18]

             Q.    Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                   Use of Cash Collateral [(SEALED) D.I. 502; 10/30/18; (REDACTED) D.I. 503;
                   10/30/18]

             R.    Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                   Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                   for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

             S.    Limited Statement and Response of U.S. Bank National Association, as Indenture
                   Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                   Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

             T.    MBIA Insurance Corporation’s Statement in Support of Debtors’ Motion for
                   Entry of an Order Authorizing Use of Cash Collateral and Reply to Patriarch’s
                   Objection Thereto [(SEALED) D.I. 536; 11/9/18; REDACTED D.I. 540; 11/9/18]
27141431.4

                                                   8
                         Case 18-10512-KBO          Doc 1989      Filed 10/09/20     Page 9 of 11



                   U.        Debtors’ Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of an
                             Order Authorizing the Use of Cash Collateral [D.I. 542; 11/9/18]

                   V.        Zohar III Controlling Class’ Joinder and Supplemental Response in Support of the
                             Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                             544; 11/9/18]

                   W.        Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                             Cash Collateral [D.I. 1114; 12/9/19]

                   X.        MBIA Insurance Corporation’s Statement in Support of Debtors’ Proposed Order
                             Authorizing the Use of Cash Collateral and Reply to Patriarch’s Objection
                             Thereto [D.I. 1132; 12/17/19]

                   Y.        The Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed Order
                             Authorizing the Use of Cash Collateral [D.I. 1133; 12/17/19] and Notice of Errata
                             Regarding the Debtors’ Reply to Patriarch’s Objection to the Debtors’ Proposed
                             Order Authorizing the Use of Cash Collateral [D.I. 1140; 12/17/19]

                   Z.        Zohar III Controlling Class’ Joinder and Supplemental Response in Support of
                             Debtors’ Proposed Order Authorizing the Use of Cash Collateral [D.I. 1135;
                             12/17/19]

                   AA.       Limited Response of U.S. Bank National Association, as Indenture Trustee, to
                             Patriarch’s Objection to the Debtors’ Proposed Order Authorizing the Use of
                             Cash Collateral [D.I. 1139; 12/17/19]

                   BB.       Informal comments from the U.S. Trustee

                   Status:          The Debtors intend to submit a short-form order and budget seeking an
                                    extension of the use of cash collateral to fund the costs of the Debtors’ and
                                    U.S. Bank, as Indenture Trustee, incurred through November 30, 2020.

             12.   Motion of Certain Portfolio Companies of the Debtors’ for an Order Staying Litigation
                   Against the Portfolio Companies Under 11 U.S.C. § 105 and 11 U.S.C. § 362
                   [(SEALED) D.I. 1928; 9/9/20; (REDACTED) D.I. 1939; 9/14/20]

                   Related Documents:

                   A.        Declaration of Sean H. McMahon in Support of the Motion of Certain Portfolio
                             Companies of the Debtors’ for an Order Staying Litigation Against the Portfolio
                             Companies Under 11 U.S.C. § 105 and 11 U.S.C. § 362 [D.I. 1929; 9/9/20]

                   B.        Motion of Certain Portfolio Companies of the Debtors to File Under Seal the
                             Motion of Certain Portfolio Companies of the Debtors’ for an Order Staying
                             Litigation Against the Portfolio Companies Under 11 U.S.C. § 105 and 11 U.S.C.
                             § 362 [D.I. 1940; 9/14/20]
27141431.4

                                                              9
                        Case 18-10512-KBO          Doc 1989      Filed 10/09/20    Page 10 of 11



                   C.        Notice of Motion [D.I. 1941; 9/15/20]

                   D.        Declaration of Jennifer X. Luo in Support of The Patriarch Stakeholders’
                             Objection to the Motion of Certain Portfolio Companies of the Debtors’ for an
                             Order Staying Litigation Against the Portfolio Companies Under 11 U.S.C. § 105
                             and 11 U.S.C. § 362 [(SEALED) D.I. 1974; 9/30/20; (REDACTED) D.I. TBD;
                             TBD]

                   E.        Order Granting Certain Portfolio Companies of the Debtors’ to File Under Seal
                             the Motion of Certain Portfolio Companies of the Debtors for an Order Staying
                             Litigation Against the Portfolio Companies Under 11 U.S.C. § 105 and 11 U.S.C.
                             § 362 [D.I. 1977; 10/5/20]

                   Response Deadline:                     September 30, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   F.        Debtors’ Joinder to Motion of Certain Portfolio Companies of the Debtors’ for an
                             Order Staying Litigation Against the Portfolio Companies Under 11 U.S.C. § 105
                             and 11 U.S.C. § 362 [D.I. 1949; 9/17/20]

                   G.        The Patriarch Stakeholders’ Objection to the Motion of Certain Portfolio
                             Companies of the Debtors’ for an Order Staying Litigation Against the Portfolio
                             Companies Under 11 U.S.C. § 105 and 11 U.S.C. § 362 [(SEALED) D.I. 1973;
                             9/30/20; (REDACTED) D.I. TBD; TBD]

                   H.        Reply of Certain Portfolio Companies of the Debtors in Support of their Motion
                             for an Order Staying Litigation Against the Portfolio Companies Under 11 U.S.C.
                             § 105 and 11 U.S.C. § 362 [(SEALED) D.I. 1987; 10/8/20; (REDACTED) D.I.
                             TBD; TBD]

                   Status:          This matter is going forward at the conclusion of Item No. 13.

             13.   Notice of Binding Portfolio Company (Rand) Transaction Pursuant to Portfolio Company
                   Transaction Procedures [D.I. 1965; 9/25/20]

                   Related Documents:

                   A.        Order Approving and Authorizing the Settlement Agreement By and Between the
                             Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the
                             Zohar III Controlling Class [D.I. 266; 5/21/18]

                   B.        Order Approving Independent Director Service Agreement and Indemnification
                             Agreement [D.I. 345; 6/26/18]

                   C.        Motion of the Debtors for Entry of an Order in Aid of Implementation of the
                             Global Settlement Agreement Approved in These Cases Establishing Certain
27141431.4

                                                            10
                    Case 18-10512-KBO         Doc 1989       Filed 10/09/20     Page 11 of 11


                         Procedures for the Independent Directors’ Approval of Monetization Transactions
                         and Related Relief [D.I. 481; 10/23/18]

               D.        Order in Aid of Implementation of the Global Settlement Agreement Approved in
                         These Cases Establishing Certain Procedures for the Independent Director's
                         Approval of Monetization Transactions and Related Relief [D.I. 545; 11/9/18]

               Response Deadline:                    October 7, 2020 at 4:00 p.m. (ET); Extended to
                                                     October 9, 2020 at 4:00 p.m. (ET)

               Reply Deadline:                       October 12, 2020

               Responses Received:                   None as of filing this agenda

               Status:          This matter is going forward.    The parties intend to present up to 4
                                witnesses.


         Dated: October 9, 2020               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                              /s/ Joseph M. Barry
                                              James L. Patton, Jr. (No. 2202)
                                              Robert S. Brady (No. 2847)
                                              Michael R. Nestor (No. 3526)
                                              Joseph M. Barry (No. 4221)
                                              Ryan M. Bartley (No. 4985)
                                              Shane M. Reil (No. 6195)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              Email: jpatton@ycst.com
                                                      rbrady@ycst.com
                                                      mnestor@ycst.com
                                                      jbarry@ycst.com
                                                      rbartley@ycst.com
                                                      sreil@ycst.com

                                              Counsel to the Debtors and Debtors in Possession




27141431.4

                                                        11
